Bakewell, J.,
delivered the opinion of the court.
It appears from the record that defendant, on the information of one Daniel Currie, was arrested and tried on a charge of petit larceny. He was acquitted. Amotion for a new trial was made on behalf of the State, and overruled, A writ of error was sued out of the Supreme Court, and the cause is certified to this court in pursuance of section 19, Article 6, of the Constitution. In this court a motion is filed by the prosecuting witness, Currie, to amend the writ of error by substituting him as plaintiff, on the ground that he, Currie, paid the costs. Mr. Currie seems to have been represented throughout by counsel, and the name of an attorney appears to the remarkable statement and brief filed herein in his behalf as prosecuting -witness. As defendant has been tried for the offense of which he was accused, and acquitted, the case does not admit of an appeal on behalf of the State. The writ of error in this cause is dismissed. The other judges concur.